 

Exhibit 10.1

 

Contract to Transfer the Contractual Rights and Obligations

 

 

Party A: Wuhan Lianfuda Investment Management Co., Ltd.

 

Address: Room 1304, Junan Apartment, Dongting Street, Jiang’an District, Wuhan

 

Party B: Wuhan Kingold Jewelry Co., Ltd.

 

Address: Te No. 15, Huangpu Science Park, Jiang’an District, Wuhan

  

Whereas:

 

1. Party B signed Acquisition Agreement with Wuhan Wansheng House Purchasing
Limited on 100% of the stock rights of Wuhan Huayuan Science and Technology
Development Limited Company held by Wuhan Wansheng House Purchasing Limited on
October 23rd, 2013, in which the aforementioned 100% stock rights was appointed
to be purchased by Party B.

 

2. According to the aforementioned Acquisition Agreement, Party B shall purchase
the aforementioned 100% stock rights, and meanwhile authorize Wuhan Wansheng
House Purchasing Limited to build the Shanghai Creative Industry Park Project.

 

3. According to the aforementioned Acquisition Agreement, the stock right
transfer fee and the construction fees (Lump sum price) are totally RMB 1
billion (including the construction fees RMB 20 million).

 

4. At present, Party B has paid a total of RMB 640 million for the share
acquisition fees and the construction fees while Wuhan Wansheng House Purchasing
Limited has transferred 60% of the stock rights of Wuhan Huayuan Science and
Technology Development Limited Company to Party B.

 

5. The project progress of Shanghai Creative Industry Park Project constructed
by Wuhan Wansheng House Purchasing Limited is as following: the project has been
completed and the inspection and acceptance of the elevators, firefighting and
civil air defense has also been finished. The project is in the process of final
inspection, acceptance and filing for the record.

 



 

 

 

Now therefore, Party A intends to take over all the rights and obligations of
Party B in the aforementioned Acquisition Agreement. Through equal and friendly
negotiation of the two parties, they have reached the following agreement in
witness whereof each party to comply with:

 

I. Party B shall transfer all the rights and obligations in the aforementioned
Acquisition Agreement, which was signed with Wuhan Wansheng House Purchasing
Limited, to Party A. Party A agrees to receive all the rights and obligations in
the aforementioned Acquisition Agreement.

 

II. After this agreement comes into force, Party A shall not only enjoy all the
contractual rights and pay corresponding contractual rights transfer fees, but
also comply with the payment obligation according to the payment amount and
payment method stipulated in the Acquisition Agreement.

 

III. On the day that this agreement is signed, Party A shall pay a total of 640
million for the share acquisition fees and the construction fees to Party B,
which has been paid by Party B.

 

Party B shall transfer the funds belonging to Wuhan Huayuan Science and
Technology Development Limited Company to the account of Wuhan Huayuan Science
and Technology Development Limited Company.

 

Within fifteen days after the agreement comes into force, Party A shall pay RMB
500 million for contractual rights transfer fees to Party B. As soon as
receiving the transfer fees, Party B shall help Party A transfer and register
the 60% of the stock rights held by Party B of Wuhan Huayuan Science and
Technology Development Limited Company to Party A.

 

IV. Party B shall guarantee all the materials provided to Party A when signing
the agreement are true and lawful, including but not limited to the contract and
related materials of Party B purchasing the 100% stock rights, the evidence of
payment of the share acquisition fees and construction fees paid by Party B; the
financial situation, the production and operation situation, the industrial and
commercial registration situation, the project development situation, the tax
payment of Wuhan Huayuan Science and Technology Development Limited Company, as
well as the external guaranty situation of both the company and the
shareholders.

 

V. Both parties promise and guarantee the contract was signed according to both
parties’ true meaning, and there are no misrepresentations or obviously unfair
situation.

 



 

 

 

VI. After the agreement comes into force, both parties will voluntarily comply
with the provisions on the confidential issues stipulated in the aforementioned
Acquisition Agreement.

 

VII. After the agreement comes into force, both parties shall perform all the
contractual obligations according to this agreement and the aforementioned
Acquisition Agreement. The party who breaks the contract shall bear the
corresponding liability for breach of contract and compensate for all the
economic loss of the complying party.

 

VIII. Matters not covered in this agreement shall be settled through friendly
negotiation between the parties. If negotiation fails, either party can file a
law suit to a competent people’s court where the contract was signed.

 

IV. The agreement shall come into force as soon as the both parties sign or
sealed and get the written permission or confirmation of each party of the
aforementioned Acquisition Agreement.

 

X. The agreement is signed in Jiang’an District, Wuhan.

 

XI.  The agreement is in quadruplicate, with equal legal effect, and both
parties of the agreement hold two copies.

 

----No text----

 

 

Party A (Seal):

 

 

 

Date: June 27, 2016

 

 

 

Party A (Seal):

 

 

 

Date: June 27, 2016

 



 

 